Title: General Orders, 21 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 21st 1775.
Parole, Norfolk.Countersign Oporto


The Court of enquiry ordered to sit Yesterday upon Col. Ebenezer Bridge, to sit this day at three O’Clock P.M.
Michael Berry tried by a late General Court Martial for “stealing a Hat from Capt. Waterman” is found guilty, and sentenced to receive Thirty Lashes, but in Consideration of his long Confinement; the General pardons the prisoner.
General Sullivan’s Brigade to be mustered to morrow—The Muster Master General, to begin with the Regiment posted on the left of the lines, exactly at Six O’Clock, with the next Regiment

on the left at seven, and so on untill the whole are mustered: The Field & Staff Officers of each Regiment, are to be mustered in the eldest Captains Company, and such as were draughted to the Regimt of Artillery, are to be mustered only to the day they were draughted. The Regiment of Artillery to muster them from that time.
A Serjeant, Corporal & nine Men, to mount Guard to morrow morning, at Mr Fainweathers House, lately converted into an Hospital. The Serjt to receive his Orders from Dr Church, Director of the Hospital.
